MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                          Aug 28 2015, 9:46 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Ralph Franklin, Jr.                                      Gregory F. Zoeller
New Castle, Indiana                                      Attorney General of Indiana

                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ralph Franklin, Jr.,                                     August 28, 2015
Appellant-Petitioner,                                    Court of Appeals Cause No.
                                                         49A05-1410-CR-499
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt M. Eisgruber,
Appellee-Respondent.                                     Judge, The Honorable Steven J.
                                                         Rubick, Magistrate
                                                         Trial Court Cause No.
                                                         49G01-1209-FC-66965



Barnes, Judge.


Court of Appeals of Indiana | Memorandum Decision 49A05-1410-CR-499 |August 28, 2015   Page 1 of 5
                                             Case Summary
[1]   Ralph Franklin, Jr., appeals the trial court’s denial of his motion for

      modification of sentence. We affirm.


                                                     Issue
[2]   Franklin raises one issue, which we restate as whether the trial court properly

      denied his motion for modification of sentence.


                                                     Facts
[3]   In September 2012, Franklin was charged with two counts of Class C felony

      child molesting. In March 2013, Franklin pled guilty to one count of Class C

      felony child molesting and was sentenced to eight years with seven years to be

      served in the Department of Correction (“DOC”) and one year to be served in

      Marion County Community Corrections (“MCCC”).


[4]   On September 15, 2014, Franklin filed a pro se motion to modify his sentence.

      In the motion, Franklin requested that the trial court either: (1) allow him to

      take all of his possessions with him to MCCC, or (2) convert his one year in

      MCCC to one year in the DOC. Franklin contended that MCCC would not

      allow him to leave the custody of the DOC with any personal property except

      legal work and that he had possessions purchased from the inmate commissary

      and documents from various classes and programs that he had taken. The next

      day, the trial court denied the motion, finding that “a modification is neither

      warranted nor appropriate.” App. p. 16. Franklin now appeals.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1410-CR-499 |August 28, 2015   Page 2 of 5
                                                     Analysis
[5]   Franklin argues that the trial court erred by denying his motion for modification

      of his sentence. 1 We review a trial court’s decision to modify a sentence only

      for abuse of discretion. Gardiner v. State, 928 N.E.2d 194, 196 (Ind. 2010). An

      abuse of discretion occurs if the court’s decision is clearly against the logic and

      effect of the facts and circumstances before the court. Myers v. State, 718 N.E.2d
783, 789 (Ind. Ct. App. 1999).


[6]   Franklin contends that he needs documents obtained through his treatment

      programs to continue his rehabilitation, which is a correctional goal. He also

      argues that he should be able to transport his “tooth brush holder, soap dish,

      bowl, cup, etc.” to MCCC and “should not be required to repurchase the same

      property he already has.” Appellant’s Br. p. 4. Franklin requests that he be

      allowed to transport his personal property to MCCC or that his sentence be

      converted to an additional year in prison rather than a year in community

      corrections at MCCC. 2




      1
        Franklin’s issue statement is: “Is there a right, constitutional and/or statutory, for rehabilitation of an
      individual incarcerated within a state prison order [sic] authority of the Indiana Department of Corrections?
      If not, what is the word Corrections doing in the agency name?” Appellant’s Br. p. 1. However, Franklin’s
      argument concerns whether the trial court should order MCCC to allow Franklin to take his personal
      possessions with him when he is transported from the DOC to MCCC.
      2
        Although the State does briefly discuss whether a hearing on a motion for modification of sentence is
      required, Franklin made no argument that he was entitled to a hearing on his motion. Consequently, we do
      not address that issue.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1410-CR-499 |August 28, 2015               Page 3 of 5
[7]   A trial court generally has no authority over a defendant after sentencing. State

      v. Harper, 8 N.E.3d 694, 696 (Ind. 2014). One exception is Indiana Code

      Section 35-38-1-17, which allows a convicted person to request a reduction or

      suspension of his or her sentence by filing a motion to modify his or her

      sentence. Franklin, however, is not requesting a reduction or suspension of his

      sentence. Rather, he is requesting an exception to MCCC’s purported policies

      or a change in the location of his incarceration from community corrections to

      the DOC, which the State points out would be an enhancement of his sentence,

      not a reduction or suspension. Consequently, a motion for modification of

      sentence is not the proper method of obtaining the relief he is requesting.

      Franklin’s issue appears to be more of a grievance with MCCC’s policies and

      procedures.


[8]   In his reply brief, Franklin argues that he may have “mislabeled” his motion

      and that the trial court should have considered “the motion under the proper

      rule and/or statute knowing [Franklin] is not an attorney.” Appellant’s Reply

      Br. p. 4. We note, however, that Franklin cites no relevant statutes or cases

      demonstrating that the trial court had the authority to order MCCC to allow

      Franklin to bring his personal possessions to MCCC when he leaves the DOC.

      It is unclear what “proper rule and/or statute” Franklin is referring to. Id.

      Under these circumstances, we cannot say that the trial court abused its

      discretion by denying Franklin’s motion for modification of his sentence.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1410-CR-499 |August 28, 2015   Page 4 of 5
                                                 Conclusion
[9]    The trial court properly denied Franklin’s motion for modification of his

       sentence. We affirm.


[10]   Affirmed.


       Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1410-CR-499 |August 28, 2015   Page 5 of 5